DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7 and 13 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, et al. (US 20150179219 A1.)
	Regarding claim 1, Gao, et al. (hereafter, “Gao”) discloses a video processing method (Fig. 3) comprising:
receiving a video to be edited (primary video stream, [abstract]) including a target object (Fig. 4, 402) and shot by a photographing device (114) mounted at an aircraft (drones, [0142]);
determining a first video frame (Fig. 2A, 222) from the video to be edited and determining a display area of the target object in the first video frame (1110/1130/1150; Fig. 11); and


Regarding claim 2, Gao discloses claim 1, wherein determining the first video frame from the video to be edited includes:
obtaining a size of the target object in each video frame of the video to be edited [0014, 0096]; and
determining a video frame having a largest size of the target object as the first video frame [0014, 0109.]

Regarding claim 3, Gao discloses claim 1, wherein determining the first video frame from the video to be edited includes:
determining a first one in a sequence of video frames in the video to be edited as the first video frame (Fig. 11, scene at first time instance).

Regarding claim 4, Gao discloses claim 1, further comprising, before receiving the video to be edited:


Regarding claim 5, Gao discloses claim 4, wherein the display area of the target object in the first video frame is determined according to a position of the target frame-selection region (window location, [0109.])

Regarding claim 6, Gao discloses claim 1, further comprising, before receiving the video to be edited:
obtaining position information of a click operation on the target object in a preview image shot by the photographing device [0089]; and
determining a target frame-selection region according to the position information of the click operation, the target object being located within the target frame-selection region [0091.]

Regarding claim 7, Gao discloses claim 1, wherein performing the adjustment processing on the image position of the target object in the second video frame includes:
determining a size of the target object in the display area of the first video frame (target size, [0109]);
setting the size as a standard size (determine window size, [0109]);

performing the adjustment processing on the image position of the target object after being scaled in the second video frame according to the display area (shown in Fig. 11, frame 2/3.)

Regarding claims 13 and 14, Gao discloses claim 1, and inherently discloses sending a flight control instruction to the aircraft, the flight control instruction being configured to control a flight of the aircraft, including instructions to move toward or away from the target object (Gao discloses that the apparatus can be a “flyable” device, such as a drone.  Drones are commonly known to be inherently controllable with flight control instructions for aerial movement as desired by the user, including forward and backward.)

Claims 15 - 20 are variants of claims 1, 13, 14, 2, and 3, and are interpreted and rejected accordingly.

Allowable Subject Matter
Claims 8 - 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Graber, et al. (US 10642271 B1) discloses an aerial drone with target tracking.
Yu, et al. (US 20090059061 A1) discloses a camera with face detection.
Lee, et al. (US 20130135510 A1) discloses a camera that focuses on a selected target area.
Dobashi, et al. (US 20170374277 A1) discloses a flying image pickup apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698